IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00052-CV

GABRIEL GARCIA,
                                                            Appellant
v.

MARGARET MEECE,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-003225-CV-272


             ORDER OF REFERRAL TO MEDIATION


     The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation

is a form of ADR. Mediation is a mandatory but non-binding settlement conference,
conducted with the assistance of a mediator. Mediation is private, confidential, and

privileged.

        We find that, not only this appeal, but also the underlying case in the appeal, 18-

003225-CV-272, are appropriate for mediation. See id. § 154.021(a). The parties are

ordered to confer and attempt to agree upon a mediator. Accordingly, we refer both this

appeal and the underlying case, 18-003225-CV-272, to mediation.1

     Within fourteen days after the date of this Order, Gaines West is ordered to file a

notice with the Clerk of this Court which either identifies the agreed-upon mediator or

states that the parties are unable to agree upon a mediator. If the notice states that the

parties are unable to agree upon a mediator, this Court will assign a mediator.

        Mediation must occur within thirty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.




1We note that pursuant to Texas Civil Practice and Remedies Code § 51.014 (a) (12) and (b) that the trial
and all other proceedings are stayed pending resolution of this appeal.

Garcia v. Meece                                                                                   Page 2
        Named parties must be present during the entire mediation process.

        Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

     Any objection to this Order must be filed with this Court and served upon all parties

within ten days after the date of this Order, or it is waived.

     We refer this appeal and the underlying case, 18-003225-CV-272, to mediation.2

     The appeal and all appellate deadlines are suspended as of the date of this Order.

The suspension of the appeal is automatically lifted when the mediator’s report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator’s report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator’s report will be deemed filed on the

same day, but after, the mediator’s report is received.



2Nothing herein should be construed as an all or nothing requirement regarding the mediation. The
mediator and parties should endeavor to resolve the entire proceeding, but a resolution of any issue in the
appeal or underlying proceeding is within the scope of this referral.

Garcia v. Meece                                                                                     Page 3
                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed January 22, 2020




Garcia v. Meece                                        Page 4